 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDJohns-ManvilleSalesCorporationandUnitedRubber,Cork,Linoleum and Plastic Workers ofAmerica,AFL-CIO. Cases 11-CA-10739 and11-CA-1085018 November 1986DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN,BABSON,AND STEPHENSOn 25 June 1984 Administrative Law JudgeBurton S. Kolko issued the attached decision.Thereafter, the Respondent filed exceptions and asupporting brief. It later filed a motion for expedit-ed consideration.'The Board has considered the record and the at-tached decision in light of the exceptions and briefand has decided to affirm the judge's rulings, find-ings,and conclusions only to the extent consistentwith this Decision and Order.We agree with the judge's conclusion that theRespondent violated Section 8(a)(5) by unilaterallychanging its policy of laying off employees inorder of seniority and by laying off employees inJuly 19822 without regard to their seniority rights.We disagree, however, with the judge's furtherfindings that the Respondent also violated Section8(a)(5) by withdrawing recognition from the UnioninMarch 1983; by failing to supply the Union inMarch 1983 with certain wage and benefit data theUnion had requested; and by unilaterally laying offemployees in November 1983.The record shows that the Union was certified inJanuary as the collective-bargaining representativefor a unit of production and maintenance employ-ees at the Respondent's Laurinburg, North Caroli-na plant. The parties began bargaining in Marchand, during the ensuing year, met around 25 timesuntiltheRespondentwithdrew recognition inMarch 1983. Earlier, on 7 July, the Respondent ad-vised the Union that it would have to lay offaround 40 employees on 23 July because of excessinventory. The Respondent also advised the Unionthat it wished to retain certain juniormaintenanceemployees out of line of senioritybecause somerepair work needed to be done during the period ofthe layoff.3Becausethe Union wanted to canvass'With the issuanceof thisDecisionand Order, theRespondent'smotion is rendered moot and is denied.2Hereafter,all dates referto 1982 unlessnoted otherwise.3Relevant record evidence concerning the Respondent's earlier pastpractice in implementing layoffs consistedof its employee handbook,which provided on p 16 thatlayoffs would be by plant seniority, "that isthe most junior people as determinedbyPlantsenioritywill be the firstto be laid off." Plant senioritywas definedon p. 14 as "thetotal amountof continuoustime you haveearned as an employeeof the LaurinburgPlant."EdselLowery testifiedthat,duringhis periodof employmentfrom August 1974to December 1981,the Respondent's policy was to layemployees' feelings about the retention of thejuniormaintenance employees, the parties agreedtomeet againto discuss the matter on 13 July.Nevertheless, on 12 July, the Respondent wentahead unilaterally and announced to employees thelayoff to be effective 23 July and its intent to retainthe maintenance employees out of line of seniority.Included in the layoff were three production work-erswho were senior to the maintenance workerswho were retained. After the layoff, the partiescontinued to negotiate and met an additional six orseven times. The layoff was discussed at most ofthese sessions. The judge implicitly found that thethree production workers who were laid off out ofsenioritywere recalled 12 weeks later in October.On 25 February 1983 employee Greene present-ed the Respondent's plant manager, Cherry, with acopy of a NLRB petition requesting a decertifica-tion election, and an appended informal petitionsigned by 46 of the Respondent's 72 active employ-ees. The informal petition was captioned:WE THE UNDERSIGNED EMPLOYEES... REQUEST THE NATIONAL LABORRELATIONS BOARD TO CONDUCT ADECERTIFICATION ELECTION IN OURBARGAINING UNIT BECAUSE WE BE-LIEVE THAT THE UNITED RUBBERCORK LINOLEUM AND PLASTICWORKERS OF AMERICA NO LONGERREPRESENT A MAJORITY OF THE EM-PLOYEES IN OUR BARGAINING UNIT.Cherry compared the signatures on the petitionagainstthose in each employee's personnel file andconcluded that all thesignatureslooked authentic.'Thereafter, by letter of 9 March 1983, the Re-spondent advised the Union that it had a good-faithdoubt as to the Union's majority status and wassuspendingnegotiations until the Union's majoritystatuswas proven in a Board election. The Re-spondent thereafter did not supply the Union withinformation it had requested in February 1983 con-cerning wage and benefit data for the Respondent'sLaurinburg plant and its nonunion plants. In No-vember 1983, the Respondent laid off 76 employeesdue to a need for an inventory adjustment. The Re-off strictly by seniority. Employee Monroe, who had worked for the Re-spondent for some 18 years, testified that prior to July 1982 the Compa-ny's policy was to lay off strictly by seniority with the sole exception ofwhich he was aware occurring about 10 years earlier when the Respond-ent had retained one worker out of seniority The Respondent'smanagerof employee relations, Grosboll, testified that in a 1975 layoff the Re-spondent had retained three junior maintenance workers Grosboll alsotestified that in July 1982 the Respondent's layoff and recall procedurewas by plant seniority On cross-examination,however, he testified thatthe policy in July 1982 was to lay off by seniority within classifications4At the hearing,the parties stipulated that all the signatures on thepetition were authentic.282 NLRB No. 40 JOHNS-MANVILLESALES CORP.183spondent did not notify or bargain with the Unionover this layoff, nor did theUnionrequest bargain-ing.The judge found that the Respondent had violat-ed Section 8(a)(5) in July by unilaterally altering itspolicy of laying off employees in order of seniorityand by unilaterally laying off employees withoutregard to their seniority rights.- The judge reasonedthat the decision to lay off employeesis a mandato-ry subject of bargaining and that the parties hadnot reached impasse when the Respondent an-nounced the layoff to employees on 12 July. Eventhough the Union did notsuggest analternativeplan, and may have approved of the layoffin prin-ciple, the judge found that the Union did not there-by waive its right to bargain about the layoff pro-cedure. The judge next found that the Respondentfurther violated Section 8(a)(5) by withdrawingrecognition from the Union in March 1983. In sodoing, the judge noted that the Union's certifica-tion year had expired in January 1983 and that, ac-cordingly, the Union had a rebuttable presumptionof majority status when the Respondent withdrewrecognition based on the decertification petitionsignedby a majority of employees. Nevertheless,the judge concluded that the Respondent could notrely on this petition as the basis for a good faithdoubt of the Union's continuing majority status be-cause that doubt was not raised in a context free ofunfair labor practices. The judge noted the 8(a)(5)violation in July 1982, which he found to havebeen a serious unfair labor practice that weakenedthe Union's position with the employees. Accord-ingly, based on his' conclusion that the Respondentcould not lawfully! withdraw recognition from theUnion in March 1983, the judge further found thattheRespondent also violated Section 8(a)(5) byfailing to supply the Union with the wage and ben-efit data it had requested and by unilaterally layingoff employees in November 1983.As noted, we agree that, as alleged in the com-plaint, the Respondent violated Section 8(a)(5) byunilaterallychangingitspolicy of laying off em-ployees in order of, seniority and by laying off em-ployees in July without regard to- their seniorityrights.See, e.g.,AmericanModel & Pattern, 277NLRB 176 (1985).5 Contrary to the judge, howev-er,we conclude that the Respondent did not vio-lateSection 8(a)(5) by withdrawing recognitionfrom the Union in March 1983. Thus, contrary tothe judge, we find that the Respondent was privi-leged to rely on the, petition signed by a majorityof its employees as a basis for a good-faith doubt oftheUnion'scontinuingmajority status. In thisregard,we note that it is well settled that an em-ployer may not questiona union'smajority status"in a context of illegalantiunionactivities, or otherconduct by the employer aimed at causing disaffec-tion from the union or indicating that in raising themajority issue the employer was merelyseeking togain timeinwhich tounderminethe union."Colo-nialManor Convalescent Cir.,188NLRB 861(1971); citingCelanese Corp.,95NLRB 664, 673(1951).Applying these criteria to the facts of theinstant case, we do not view the Respondent's Julyviolation as having been of such a character to pre-clude the Respondent from asserting, a good-faithdoubt of the Union's majority status some 8 monthslater in March 1983, As we do not view lightly theRespondent's unlawful unilateral change in July,we do note, that this conduct directly affected onlythree employees who may otherwise have re-mained working during the layoff absent the Re-spondent's unlawful unilateral action. Furthermore,the Respondent advanced a reasonablebusiness jus-tification for wishing to retain the juniormainte-nance employees during the period of the layoff.Moreover, the Respondent continued to ,meet andbargain with the Union for almost 8 months there-after.6 In these circumstances, we cannot concludethat the Respondent's unlawful conduct in Julycaused the massive disaffection from the 'Union evi-dent in the employee petition or that it had such alingering effect so as to taint the Respondent's reli-ance on that 'petitionas the'basis for a good-faithdoubt of the Union's majority status.Burger Pits,Inc.,273 NLRB 1001, 1002 fn. 15 (1984), affd. 785F.2d 797 (9th Cir. 1986). Accordingly, we shall dis-miss the allegation that the Respondent violatedSection 8(a)(5) by withdrawing recognition fromthe Union in March 1983. As we have found thattheRespondent had a legitimate basis for with-drawing recognition from the Union in March1983,we shall also dismiss the allegations that theRespondent violated Section 8(a)(5) by later failingto supply the Union withcertain wageand benefitdata requested by the Union and by unilaterallylaying off employees in November 1983.75 In so doing,we find it unnecessary to pass on the judge's discussionof the bargaining obligation attaching to an employer's decision to lay offemployees. In this regard,we note that the complaint did not allege thatthe Respondent was obligated to bargain over its decision to lay off em-ployees in July. The complaint alleged only that the Respondent violatedSec. 8(a)(5) by unilaterally changing its policy of laying off employees inorder of seniority and by laying off employees in July without regard totheir seniority rights6The employees who were laid off out of seniority were recalled some12 weeks later, in October. According to the Respondent's plant manag-er,Cherry,the "out of line" seniority of the three junior maintenanceemployees who were retained was rectified for all three no later thanJanuary 1983.T In these circumstances, we find it unnecessary to pass on the questionof whether the Respondent was obligated to supply the Union with wageand benefit data requested for its nonunion plants 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERThe National Labor Relations Board orders thatthe Respondent, Johns-Manville Sales Corporation,Laurinburg,North Carolina, its officers, agents,successors, and assigns, shall1.Cease and desist from(a)Unilaterally changing its layoff policy andlaying off employees without regard to their se-niority rightswithout providing the Union withnotice and opportunity to bargain about the selec-tion of employees for layoff.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the 'rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Make whole any employee for any loss ofpay suffered as a result of his unilateral layoff outof seniority on 23 July 1982 in the manner set forthin the remedy section of the judge's decision.(b) Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards; personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(c) Post at its Laurinburg, North Carolina facili-ty ' copies of the attached notice marked "Appen-dix."8 Copies of the notice, on forms provided bythe Regional Director for Region 11, after beingsigned by the Respondent's authorized representa-tive, shall be posted by the Respondent immediate-ly upon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(d)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.IT IS FURTHER ORDERED that the complaint alle-gations not specifically found herein be dismissed.8 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT unilaterally change our layoffpolicy and lay off employees without regard totheir seniority rights without providing the Unionwith notice and opportunity to bargain about theselection of employees for layoff.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL make whole any employees who havesuffered a loss of pay, with interest, by reason ofour unlawful action in refusing to bargain with theUnion regarding layoffs out of, seniority on 23 July1982.JOHNS-MANVILLE SALES CORPORA-TIONJasper C. Brown Jr., Esq.,for the General Counsel.William J. RodgersandThomas G. Olp, Esqs. (Finley,Kumble,Wagner, Heine, Underberg, Manley, Myerson &Casey),of Washington, D.C., for the Respondent.Robert S. Sarason, Esq.,of Riverdale, Georgia, for theCharging Party.DECISIONSTATEMENT OF THE CASEBURTON S.KOLKO,Administrative Law Judge. Anoriginal charge in Case11-CA-10739 was filed on De-cember 30,1982,alleging that the Johns-Manville SalesCorporation(Respondent)had violated the NationalLabor Relations Act by unilaterally changing its policyof layoffsand laying off employees without regard totheir seniority rights.On April 5,1983,another chargewas filed in Case11-CA-10850,alleging that Respond-ent had violatedthe Act bywithdrawing recognition ofthe United Rubber,Cork,Linoleum and, Plastic Workersof America,AFL-CIO (the Union) on March 9, 1983.These charges were consolidated by Order on October19, 1983.The GeneralCounsel also alleged that Re-spondent had violatedthe Act byrefusing to provide theUnion with relevant information on wages and benefits.At trial,a further allegation was added: that Respondenthad violated Section 8(a)(5) additionally by a unilateral JOHNS-MANVILLE SALES CORP.185layoff on November 18, 1983. After trial Respondent andthe General Counsel filed briefs.'BackgroundThe Union won an election on August 28, 1981, andwas certified as the exclusive representative of Respond-ent's production and maintenance employees on January14, 1982.The parties commenced bargaining in March1982.Approximately 4 months into the bargaining, Respond-ent notified the Union that it would be necessary to havea layoff of up to 40 employees. The parties discussed thelayoff at that session onJuly 7,1982,and at subsequentsessions.There is much dispute concerning what was de-cided and agreed on at that early July bargaining session.The layoff took place on July 23, 1982. Four mainte-nance employees were retained out of line of seniority.Otherwise, the layoff was according to plant seniority.As noted, the parties met several more times after thelayoff. In late February 1,983, the Union asked Respond-ent for wage and benefit data from all Johns-Manville lo-cations. Shortly after that, Respondent received a decer-tification petition from its employees. After checking thesignatures,Respondent found that 46 out of 72 employ-ees, had validly signed the decertification petition. Basingitsgood-faith doubt of the Union's representation of itsemployees on this petition, Respondent withdrew recog-nition of the Union in March 1983. It never responded tothe Union's request for information.Activities on July '7, 8, and 12Jerry Alexander, formerly` a field representative withthe Union,testified that Respondent informed him andtheothernegotiatingcommitteemembers (EdselLowery,Debra Jones, and David Monroe, all plantworkers) on July 7 that there was a layoff scheduled forJuly 23. They were told that the layoff would involve 39or 40 people and last for 6-10 weeks. Paul Burnum, themanagerof labor relations for Johns-Manville, also saidthat the layoff would be by seniority. Alexander then in-dicated that in the afternoon session on that same day(July 7), Burnum related that the layoff would only con-cern about 32 people, and added that he wanted to holdfour maintenance men out of line of seniority. Alexandersaid that he asked Burnum if the Company'had ever heldpeople out like that before.Burnum allegedly,replied inthe negative,saying that some repair work needed to getdone. Burnum told the union delegation that if theywould consider the Company's proposal the a Companywould give special consideration to the proposal that theUnion had wanted adopted.(ICwas never made clearwhat this "package deal" included. At least part of theUnion'sproposalwas shiftingDavidMonroe fromsecond to first shift to enable him to carry out his officialschool board functions.) Alexander further indicated thatno one at the bargaining table could recall a layoff out ofline of seniority in recent years.'I grant the General Counsel'smotionfor leave to file a reply briefand Respondent'smotion tostrike portions of the General Counsel'sbriefAt the next day's session, according to Alexander, thegroup agreed that Monroe and Gary Grosboll, the em-ployee relations manager at the plant,would get togetherthe following Tuesday, July 13,to discussthe layoff.However, things did not progress in that manner. OnMonday, Monroe called Alexander to tell him that theemployees had already been told about the layoff and theholdout of the fourmaintenancemen. Alexander testifiedthatGrosboll later said that the Company did not wanttowait until the last minute to tell the employees aboutthe layoff.David Monroe,a member of the negotiating commit-tee, corroborated Alexander's story on the main issues.Respondent's testimony differed.Grosboll testifiedthatBurnumtold thenegotiatinggroup at the July 7 meeting about the layoff and the re-tentionof the fourmaintenance men, and had explainedthat 116 custom molds needed to be repaired and thatskilled persons were needed for the job. Grosboll re-called that they had also discussed Monroe's transfer tofirst shift but did not remember any kind of "packagedeal" the Union had mentioned. The Company said thatthey would get back to the union'committee about Mon-roe's transfer.Grosboll's version of the afternoon session of the July7 'negotiations is that the group discussed only voluntarylayoffs.Therewas no further discussion of the items ofimportance to this case.According to Grosboll, the matter of the July 23layoffwas not left open. He testified that he calledMonroe on Monday, July 12, and told Monroe that hisshift could not be' changed. Then he called Alexander.Thereis somediscrepancy here about who called whom.Grosboll produced a telephone bill showing two calls toGardo's Motel in Forest City, North Carolina, where Al-exander said he was staying on July 12.Both calls showa, I-minute, duration.Alexandersaid that he was the onewho initiated the call. He testified that he traveled 556miles from, home in Gasden, Alabama, to the Charlotte,North Carolina union office to pick up negotiating mate-rials for the following day. From that office (at which hearrived around 3 o'clock) he spoke with Dave Monroeandfound'out that the,Company had already announcedthe layoff to the employees. At that time, he calledGrosboll at the plant and told him that the deal they hadwas off and that the layoffs had to be dope strictly byseniority:Grosboll's version of what was said is similarexcept that he said Alexanderwas upsetabout the Com-pany's decision to not transfer Monroe and that was whythe deal was called off. Alexander said that he remainedat the Union's office until about 5 p.m. at which time heleft for Gardo's. He arrived at approximately 6 or 6:30p.m.' He picked up his messages,noting one from Gros-boll.He did not bother to call him because'he had al-ready spoken to Grosboll earlier that afternoon.Grosboll gave a smooth delivery of his version of theevents of July 12 but his demeanor was not as credible asAlexander's.For instance; his introduction of a phonebill to corroborate his, version of the phone calls washampered by the fact that the bill ' showed two phonecalls of equal duration(1minute).He would have had to 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDhave been talking at quite a rate of speed to have theconversation he claimed to with Alexander and have itmeasure equal in length with an earlier inquiry whetherAlexander was in. I credit Alexander's account of theseevents not only as the more plausible, but because Alex-ander's demeanor evinced greater candor and spontanei-ty than Grosboll's.The main 8(a)(5) allegationThe charge arising out of the events on July 7 and 8 isthat Respondent refused to bargain with the Union. Evi-dence of this, refusal is the unilateral change in layoffpolicy and the ensuing layoff without regard to seniority.It isclear that the decision to lay off employees is aterm and condition of employment.2 Thus, it is a manda-tory subject of bargaining. It cannot be implementedunless bothsides agree or an impassehas been reached.Both sides in this case have indicated that ,they continuedto discuss the layoff in several negotiation sessions afterthe initial disclosure to employees and implementation ofthe layoff. Clearly no impasse had been reached whenthe Company acted on July 12. As for agreement, thetelephone exchange between Alexander and Grosboll onJuly 12 and the letter sent to Burnum by Alexander onJuly 15 indicate that although the Union may haveagreed to the layoffs, it did not agree to holding out themaintenance men from the line of seniority as the layofftook place.Respondent argues that because the Union did notpresent an alternative to the Company's proposal, it haswaived its right to bargain, citingCastle-Pierce PrintingCo.,251 NLRB 1293 (1980). However,Castle-Piercealsoindicates that a union would not waive its rights if it re-quested to negotiate further about the proposal.3Ifind that during the negotiationsessionson July 7and 8 the Union asked for more time to talk to the em-ployees and use their input to decide whether to goalong with the layoff procedure desired by the Compa-ny.For whatever reason, the Company' took it uponitself to inform the employees of the layoff and the hold-ing out of the maintenance men before the Union evenhad a chance to discuss the proposal with the employees.The negotiating committee met six or seven times afterthe layoff. Both sides agreed that the layoff ' was dis-cussed at most of these sessions. For instance, at theAugust '17 session, Alexander asked for an adjustment inthe layoff. Burnum replied that if it lasted longer than 13weeks he would consider an adjustment.Althoughit seemsto be stretching logic to find a com-pany guilty of refusing to bargain when evidence showscontinued limited bargaining, the purposes of the Actwould not be effectuated by allowing the company tounilaterally impose its own desires on the employees.Such unilateral, action can only weaken the image of theunion in the eyes of the employees.It isimportant to re-member thatan essentialelement of collective bargaining2Clements Wire & Mfg.,257 NLRB 1058 (1981)'InCastle-Pierce,the company indicated that it was willing tonegoti-ate on a newrule itwanted implemented The union merely objected tothe rule It did nothing else. The Board said that because theunion didnothing, the company had the right to unilaterally implement the newrule.isgood faith. From the testimony at trial, I have foundthat the Company was not proceeding in good faithwhen it heldmeetingswith its employees on July 12 andwrote a letter to theminformingthem of the layoff, allwhile the Union was still considering its response.Hence, I find a violation of Section8(a)(5) asalleged.The decertification petitionRespondent argues that the complaint should be dis-missed because the General Counsel had not proven theUnion's majority status at the time the Company with-drew frombargaining.This misstates the law. As set outinTerrellMachine Co.,173 NLRB 1480 (1969):1.A certifiedunion,upon expiration of the first yearfollowing its certification (in this case in January 1983),enjoys a rebuttable presumption that its majority statuscontinues.2.Once the presumption is shown to be operative aprima facie case is established that an employer is obli-gated to bargain and that its refusal to do so would beunlawful.3.The prima facie case may be rebutted if the employ-er` affirmatively establishes either: (a) that at the time ofrefusal the Union in fact no longer enjoyed majority rep-resentativestatus; ' or (b) that the employer's refusal waspredicated on a good faith doubt of the union's contin-'ued majoritystatus.There are two prerequisites' for (b):(i) the asserted doubt must be based on objective consid-erations; and (ii) it must not have been advanced for thepurpose ofgaining timeinwhich to undermine theunion.No part of this analysis points to an obligation bytheGeneralCounsel to prove the Union's majoritystatus.Testimony at trial indicated that Greg Cherry, theplant manager, received the decertification petition fromJakeGreene, a production worker, on February 25,1983. Cherry never asked anyone if he or she had reallysigned the petition, nor does he recall any employee initi-ating a conversation with him about it. (There was astipulation at trial that all the names on the petition areauthentic.) On March 3 he gave a copy of the petition toBurnum. Three negotiatingsessionswere held that week,but Cherry did not recall any discussion of the petition.About March 9, he was informed that the Company wassuspending negotiations because it had a good-faithdoubt of the Union's majoritystatus.Negotiations may be suspended where "the assertionof doubt is raised in a context free of unfair, labor prac-tices and is supported by a showing of, objective, consid-erationsproviding reasonable grounds for a belief thatthemajority of the employees no longer desire unionrepresentation."4 And it is possible that good-faith doubtcould be shown by a valid decertification petition sup-ported by a majority of the unit employees. 5'In this case, however, I do find an unfair labor prac-tice in the layoff implemented ; in July' 1982. It is "wellsettled that an employer may not avoid his duty, to bar-4KSD-AM Radio,262 NLRB,687, 691 (1982),CharlesMfg. Co,245NLRB 39, 42(1979);SouthernWipers, Inc.,192 NLRB 816 (1971).5Dresser Industries,264 NLRB 1088,1089 fn 7 (1982) JOHNS-MANVILLE SALES CORP.gain by relying upon any loss of majority status attributa-ble to his own unfair labor practices" so long as theunfair labor practices are sufficiently serious.',An unbargained-about layoff is a serious unfair laborpractice.? The Employer did not remedy the situation inthe months that followed even though the Union repeat-edly requested it. Therefore, the Employer cannot relyon the decertification petition as the basis for its with-drawal of recognition of the Union. It cannot profit byits unfair labor practice.8Respondent argues that if the layoff is an unfair laborpractice, it was not serious enough to disallow relianceon the decertification petition, because the layoff affectedonly a small number of employees for a short time. Al-though it may be debatable whether 12 weeks is a shorttime, Respondent misses the point.What is crucial hereis that a layoff took' place, and the Union was unable toparticipate in the decision or the notification itself, thusweakening the Union's position with the employees.9Other 8(a)(5) allegationsAlexander had written a letter to Respondent on Feb-ruary 22, 1983, requesting wage and benefit data.Burnum testified that he became aware of the request onMarch 4. He said that the decision to suspend negotia-tionswas made shortly after that date. Therefore, Re-spondent never replied to the Union's request.Unfortunately for Respondent, inasmuch as the with-drawal of recognition of the Union was not privileged,the Company was not free to ignore the Union's request.Its failure to provide the data is violative of Section8(a)(5) of the Act.The remaining charge deals with the ThanksgivingDay layoff that commenced November 18, 1983. A stipu-lation about the facts of the layoff was reached at trial.(Jt.Exh. 1.) The layoff was based on economic reasons,involving 76 employees for 3 days. The Company didnot confer with the Union about the layoff The Uniondid not request bargaining on the decision.Clearly, this was another unilateral action by Respond-ent involving a mandatory subject of bargaining. Al-though it is true that the Union made no attempt to bar-gain,it is also true that Respondent had cut off all bar-gaining many months before. As far as Respondent was6 Pittsburgh & New England TruckingCo., 249 NLRB 833, 836 (1980),citationsomittedEnforcement was denied by the Court of Appeals forthe Fourth Circuit (643 F.2d 175) in 1981, which reiterateditspositionthat an employer may avoid a bargaining order by showing that its unfairlabor practices did not significantly contribute to a loss ofunionmajority.InPittsburgh—the court stated that the Board had not shown that therewas a cause-and-effect relationship between the employer's unfair laborpracticesand the union's loss of majority. Indeed, the Board would notallow testimony on this matter. Although that court may find the instantanalysis flawedin the same manner,Imust acknowledge that the Boardhas instructed its administrativelaw judges to apply established Boardprecedent that has not been reversed by the Board or the Supreme Court.Regency at the Rodeway Inn,255 NLRB 96 fn. 2 (1981). The Board hasadhered to its policy despite the Court's ruling SeeChicagoMagnesiumCastings,256 NLRB 668 (1981);Abbey Aledical/Abbey Rents,264 NLRB969 (1982) Accordingly, I follow the Board's precedent.7U.S.GypsumCo, 94 NLRB 112 (1951)8ChicagoMagnesium Castings,supra;AbbeyMedical/Abbey Rents,supra.9Cf.Pittsburgh & New England Trucking Co.,supra, 249 NLRB at 837.187concerned, there was no Union. The only recourse forthe Union is this present action. Because Respondent cre-ated the situation in which the Union was unable to in-tervene, its unilateral action violates the Act. t 0 I find aviolation of Section 8(a)(5) based on its actions in thisregard.CONCLUSIONS OF LAW1.Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act. x t2.United Rubber, Cork, Linoleum and Plastic Work-ers of America, AFL-CIO is a labor organization withinthe meaning of Section 2(5) of the Act.3.The following employees of Respondent constitute aunit appropriate for purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:All production and maintenance employees, includ-ing production shift leaders, production develop-ment technicians, quality control inspectors, andsenior quality control inspectors employed by Re-spondent at its Laurinburg-Maxton, Air Base plantin Laurinburg, North Carolina, excluding all officeclericals,guards, professionals and supervisors asdefined in the Act.4.At all times material since August 28, 1981, theUnion has been the exclusive representative of the em-ployees described above for the purposes of collectivebargaining within the meaning of Section 9(a) of the Act.5.By unilaterally changing its policy of laying off em-ployees by seniority about July 12, 1982; by unilaterallylaying off certain employees in the unit described aboveJuly 23, 1982, without regard to their seniority rights; bywithdrawing recognition from the Union about March 9,1983, and refusing to bargain thereafter; by refusing toprovide the Union with relevant information concerningwage and benefit survey data; and, by unilaterally layingoff employees on November 18,,1983, Respondent violat-ed Section 8(a)(5) and (1) of the Act.6.The above unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.REMEDYHaving found that Respondent violated Section 8(a)(5)and (1) by changing its layoff policy and laying off em-ployeeswithout regard to their seniority and withoutnotice to and bargaining with the Union, I shall orderthatRespondent, on request, bargain with the Unionconcerning the layoffs of employees on July 23, 1982,and November 18, 1983. Because both layoffs were ef-fected for economic reasons and were inevitable, nomake-whole remedy is in order.Hanes Corp.,260 NLRB557 (1982). Unlike inHanes,however, we know who thethree employees were who were laid off out of seniorityioHoliday Inn of Benton,237 NLRB 1042, 1044 (1978)iiRespondent is engaged in the manufacture of railroad brake blocksand during the past 12 months has received goods and rawmaterialsfrom points directly outside of North Carolina in excess of $50,000 andhas manufactured and shipped directly to points outside North Carolinaproducts valued in excess of $50,000 188DECISIONSOF NATIONALLABOR RELATIONS BOARD(Leonard Locklear,Robert Harold Peele,and RonnieDeaton),and for them a,make-whole remedy is appropri-ate.Therefore,Respondent is further ordered to makewhole those three employees laidoff byRespondent outof seniorityon July 23, 1982.Backpay shall be computedin the manner set forthinF.W.WoolworthCo.,90NLRB 289 (1950),with interest to be computed in themanner set forth inFlorida SteelCorp.,231 NLRB 615(1977).See generallyIsisPlumbingCo.,138 NLRB 716(1962).Having further,found that Respondent violated Sec-tion 8(a)(5) and(1) of the Act when itwithdrew recogni-tion from and refused to meet with the Union afterMarch 9,1983, I shall order Respondent to cease anddesist from withdrawing recognition and refusing to rec-ognize the Union and, affirmatively, to bargain collec-tively, on request, with the Union as the exclusive repre-sentative of its employees in the appropriate unit and, ifan understanding is reached,to embody such understand-ing in a signed written agreement.12Furthermore, because Respondent has violated the Actby refusing to provide relevant wage and informationdata, it shall be ordered to provide the Union with suchdata.[Recommended Order omitted from publication.]12Respondent's obligation to bargainwill exist fora reasonable timewithout regard to whether or not thereare fluctuations in the majoritystatus of the Unionduring thatperiod.NLRB Y. Tower HosieryMills,180F.2d 801, 706 (4th Cir. 1950), cert. denied 340 U.S. 811;Pride Refining,224 NLRB 1353, 1357 (1976).